OPINION — AG — (1) COURT REPORTERS OF THE DISTRICT AND SUPERIOR COURTS ARE ENTITLED TO RECEIVE THE SALARIES AUTHORIZED BY HOUSE BILL 704 OF THE 30TH LEGISLATURE AS SOON AS THE STATE TREASURER DETERMINES THAT THE SPECIAL REVOLVING FUND CREATED BY SAID BILL IS OF SUFFICIENT SIZE TO PAY SUCH SALARIES.  (2) THE VARIOUS COURT FUNDS MUST BE REIMBURSED FROM SAID SPECIAL REVOLVING FUND, AS PER THE PROVISIONS OF HOUSE BILL NO. 568 AND SENATE BILL NO. 90, AS SOON AS THE STATE TREASURER DETERMINES THAT THE SPECIAL REVOLVING FUND IS OF SUFFICIENT SIZE TO MAKE SUCH REIMBURSEMENT AND MEET THE MONTHLY SALARY CLAIMS OF COURT REPORTERS THAT MUST BE PAID FROM THE FUND. CITE: OPINION NO. 65-295, 20 Ohio St. 1963 Supp., 109 [20-109] (CHARLES OWENS)